

EXHIBIT 10(e)
















PROGRESS ENERGY, INC.


AMENDED AND RESTATED


MANAGEMENT DEFERRED COMPENSATION PLAN










Adopted as of January 1, 2000


(As Revised and Restated effective July 12, 2011)






 
 

--------------------------------------------------------------------------------

 


     
Page
PREAMBLE
1
   
ARTICLE I DEFINITIONS
2
 
1.1
Account Balance
2
 
1.2
Additional Deferral Election
2
 
1.3
Affiliated Company
2
 
1.4
Board
2
 
1.5
Board Committee
2
 
1.6
Change in Control
2
 
1.7
Change of Form Election
3
 
1.8
Change-of-Investment Election
4
 
1.9
Code
4
 
1.10
Committee
4
 
1.11
Company
4
 
1.12
Company Incentive Plans
4
 
1.13
Continuing Directors
4
 
1.14
Deemed Investment Return
4
 
1.15
Deferral Election
4
 
1.16
Deferrals
5
 
1.17
Effective Date
5
 
1.18
Eligible Employee
5
 
1.19
Employee Stock Incentive Plan
5
 
1.20
Enrollment Form
5
 
1.21
ERISA
5
 
1.22
[Reserved]
5
 
1.23
Investment Election
5
 
1.24
Matching Allocation
5
 
1.25
Net Salary
6
 
1.26
Participant
6
 
1.27
Participant Accounts
6
 
1.28
Participant Company Account
6
 
1.29
Participant Deferral Account
6
 
1.30
Participant Matchable Deferral
6
 
1.31
Payment Commencement
6
 
1.32
Phantom Investment Fund
7
 
1.33
Phantom Funds Account
7
 
1.34
Phantom Investment Subaccount
7
 
1.35
Phantom Stock Unit
7
 
1.36
Plan
7
 
1.37
Plan Year
7
 
1.38
Plan Year Accounts
7
 
1.39
Progress Energy 401(k) Savings & Stock Ownership Plan
8
 
1.40
Retirement Date
8
 
1.41
Salary
8

 
 
i

--------------------------------------------------------------------------------

 
 

 
1.42
Section 409A
8
 
1.43
Separation from Service
8
 
1.44
SMC Participant
8
 
1.45
Sponsor
8
 
1.46
SSERP
8
 
1.47
Valuation Date
9
 
1.48
Value
9
 
1.49
Years of Service
9
   
ARTICLE II PARTICIPATION
9
 
2.1
Eligibility
9
 
2.2
Commencement of Participation
9
 
2.3
Annual Participation Agreement
9
 
2.4
Election of Phantom Investment Subaccounts
10
   
ARTICLE III DEFERRAL ELECTIONS
10
 
3.1
Participant Deferred Salary Elections
10
 
3.2
Matching Allocations
11
   
ARTICLE IV ACCOUNTS
11
 
4.1
Maintenance of Accounts
11
 
4.2
Separate Plan Year Accounts
11
 
4.3
Phantom Investment Subaccounts
12
 
4.4
Administration of Deferral Accounts
12
 
4.5
Administration of Company Accounts
12
 
4.6
Change of Phantom Investment Subaccounts and Phantom Stock Units
13
 
4.7
Transferred Accounts
13
   
ARTICLE V VESTING
14
 
5.1
Vesting
14
   
ARTICLE VI DISTRIBUTIONS
14
 
6.1
Distribution Elections
14
 
6.2
Change-of-Form Elections and Additional Deferral Elections
15
 
6.3
Payment
15
 
6.4
Unforeseeable Emergency
15
 
6.5
Separation from Service
16
 
6.6
Taxes
17
 
6.7
Acceleration of Payment
17
   
ARTICLE VII DEATH BENEFITS
17
 
7.1
Designation of Beneficiaries
17
 
7.2
Death Benefits
17
   
ARTICLE VIII CLAIMS
18
 
8.1
Claim Procedure
18

 
 
ii

--------------------------------------------------------------------------------

 
 

 
8.2
Claims Review Procedure
18
   
ARTICLE IX ADMINISTRATION
18
 
9.1
Committee
18
 
9.2
Authority
18
   
ARTICLE X AMENDMENT AND TERMINATION OF THE PLAN
19
 
10.1
Amendment of the Plan
19
 
10.2
Termination of the Plan
19
 
10.3
No Impairment of Benefits
20
   
ARTICLE XI FUNDING AND CLAIM STATUS
20
 
11.1
General Provisions
20
   
ARTICLE XII EFFECT ON EMPLOYMENT OR ENGAGMEENT
21
 
12.1
General
21
   
ARTICLE XIII GOVERNING LAW
21
 
13.1
General
21
       
EXHIBIT A
     


 
iii

--------------------------------------------------------------------------------

 

PREAMBLE

 
The Progress Energy, Inc. Management Deferred Compensation Plan (the “Plan”) was
originally adopted by Carolina Power & Light Company effective as of January 1,
2000, and was transferred to Progress Energy, Inc. (the “Sponsor”) effective
August 1, 2000.  The Plan is unfunded and will benefit only a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).


The Plan is intended to constitute a non-qualified deferred compensation plan
that complies with Section 409A of the Code, related regulations and other
guidance (“Section 409A”).  Notwithstanding any provision of the Plan to the
contrary, the Plan shall be construed in accordance with Section 409A.


 The Plan as amended and restated effective January 1, 2008 shall govern
deferrals under the Plan beginning January 1, 2008.



 
1

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS


1.1  
Account Balance



The value in terms of a dollar amount of a Participant’s Deferral Account or
Company Account, as the case may be, as of the last Valuation Date.


1.2  
Additional Deferral Election



The election by a Participant under Section 6.2 to defer distribution from a
Plan Year Account.


1.3  
Affiliated Company



Any corporation or other entity that is required to be aggregated with the
Sponsor pursuant to Sections 414(b), (c), (m), or (o) of the Code.


1.4  
Board



The Board of Directors of the Sponsor.


1.5  
Board Committee



The Organization and Compensation Committee of the Board.


1.6  
Change in Control



The earliest of the following dates:


(a)  
the date any person or group of persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934), excluding employee benefit plans
of the Sponsor, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Act of 1934) of
securities of the Sponsor representing twenty-five percent (25%) or more of the
combined voting power of the Sponsor’s then outstanding securities (excluding
the acquisition of securities of the Sponsor by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by the Sponsor); or



(b)  
the date of consummation of a tender offer for the ownership of more than fifty
percent (50%) of the Sponsor’s then outstanding voting securities; or

 
 
2

--------------------------------------------------------------------------------

 

 
(c)  
the date of consummation of a merger, share exchange or consolidation of the
Sponsor with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Sponsor outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) more than
sixty percent (60%) of the combined voting power of the voting securities of the
Sponsor or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or



(d)  
the date, when as a result of a tender offer or exchange offer for the purchase
of securities of the Sponsor (other than such an offer by the Sponsor for its
own securities), or as a result of a proxy contest, merger, share exchange,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who are Continuing Directors cease for any reason to
constitute at least two-thirds (2/3) of the members of the Board; or



(e)  
the date the shareholders of the Company approve a plan of complete liquidation
or winding-up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or



(f)  
the date of any event which the Board determines should constitute a Change in
Control.



A Change in Control shall not be deemed to have occurred until a majority of the
members of the Board receive written certification from the Board Committee that
one of the events set forth in this Section 1.6 has occurred.  Any determination
that an event described in this Section 1.6 has occurred shall, if made in good
faith on the basis of information available at that time, be conclusive and
binding on the Board Committee, the Company, the Participants and their
beneficiaries for all purposes of the Plan.


1.7  
Change of Form Election



The election by a Participant under Section 6.2 to change the form of
distribution of a Plan Year Account.


 
3

--------------------------------------------------------------------------------

 




1.8  
Change-of-Investment Election



The election by a Participant under Section 4.6 to change a Phantom Subaccount
for the Participant Deferral Account or Company Account.


1.9  
Code



The Internal Revenue Code of 1986, as amended, or any successor statute.


1.10  
Committee



The Administrative Committee described in Section 9.1 for administering the
Plan.


1.11  
Company



Progress Energy, Inc. or any successor to it in the ownership of substantially
all of its assets and each Affiliated Company that, with the consent of the
Board Committee, adopts the Plan and is included in Exhibit A, as in effect from
time to time.


1.12  
Company Incentive Plans



The Sponsor’s Management Incentive Compensation Plan, or any Company sales
incentive plans, marketing incentive plans, and any other cash incentive plans
as determined by the Committee.


1.13  
Continuing Directors



The members of the Board at the Effective Date; provided, however, that any
person becoming a director subsequent to such whose election or nomination for
election was supported by 75% or more of the directors who then comprised
Continuing Directors shall be considered to be a Continuing Director.


1.14  
Deemed Investment Return



The amounts that are credited (or charged) from time to time to each
Participant’s Deferral Account and Company Account to reflect deemed investment
gains and losses of Phantom Investment Sub accounts.


1.15  
Deferral Election



An election to defer Salary pursuant to Section 3.1.
 
 
4

--------------------------------------------------------------------------------

 

 
1.16  
Deferrals



The deferrals of Salary of a Participant pursuant to Section 3.1.


1.17  
Effective Date



January 1, 2008.


1.18  
Eligible Employee



An employee of the Company (a) who is eligible to participate in the Sponsor’s
Management Incentive Compensation Plan, or (b) who is eligible to participate in
any other eligible Company Incentive Plan and is determined by the Committee to
be eligible to be a Participant; and who is not excluded from participation
pursuant to Section 2.1(b).


1.19  
Employee Stock Incentive Plan



The Employee Stock Incentive Plan as adopted by the Board and any successor to
such plan which provides additional matching allocations under the Progress
Energy 401(k) Savings & Stock Ownership Plan.


1.20  
Enrollment Form



The enrollment form prepared by the Company which a Participant must execute to
have Deferrals with respect to a Plan Year.


1.21  
ERISA



The Employee Retirement Income Security Act of 1974, as amended.


1.22  
[Reserved]



1.23  
Investment Election



The election by a Participant under Sections 2.4 and 4.6 of the Phantom
Investment Sub accounts in which the Participant’s Deferral Accounts and Company
Accounts will be allocated.


1.24  
Matching Allocation



A match allocation to a Participant's Company Account of a Participant’s
Matchable Deferrals in accordance with Section 3.2.


 
5

--------------------------------------------------------------------------------

 
 
1.25  
Net Salary



The Salary of a Participant projected to be payable (assuming no deferral
elections under the Plan or the Progress Energy 401(k) Savings & Stock Ownership
Plan) with respect to a Plan Year reduced by the projected Deferrals of a
Participant for the Plan Year under the Plan.


1.26  
Participant



An Eligible Employee participating in the Plan pursuant to Article II.


1.27  
Participant Accounts



The aggregate of a Participant’s Deferral Account and Participant’s Company
Accounts.


1.28  
Participant Company Account



The notational bookkeeping account maintained under Sections 4.1 and 4.5 to
record Matching Allocations on behalf of a Participant and the Deemed Investment
Return thereon pursuant to the provisions of the Plan.


1.29  
Participant Deferral Account



The notational bookkeeping account maintained under Section 4.1 of the Plan to
record Deferrals of a Participant and the Deemed Investment Return thereon
pursuant to the provisions of the Plan.


1.30  
Participant Matchable Deferral



6% of the amount of Deferrals of a Participant for a Plan Year but no greater
than 6% of (A-B) where A is the compensation limit under Section 401(a)(17) of
the Code for the Plan Year and B is the Net Salary of a Participant for the Plan
Year (with any negative differences equating to $0 for purposes of this
calculation); provided, however, that the Participant Matchable Deferrals for an
SMC Participant for a Plan Year shall be an amount equal to 6% of (C – D) where
C is the projected Salary of a Participant for the Plan Year and D is the
compensation limit under Section 401(a)(17) of the Code for the Plan
Year.  Participant Matchable Deferrals for a Plan Year shall be determined for
each payroll period during the Plan Year based on projected Matchable Deferrals
for the entire Plan Year.


1.31  
Payment Commencement



The date payments are to commence with respect to a Plan Year Account in
accordance with Section 6.1.
 
6

--------------------------------------------------------------------------------

 


1.32  
Phantom Investment Fund



A deemed investment option for purposes of the Plan, each of which shall be the
same as those investment options generally available to all participants in the
Progress Energy 401(k) Savings & Stock Ownership Plan, or as otherwise selected
by the Committee, exclusive of Phantom Stock Units which shall not be a deemed
investment option under this Plan for Deferrals made after September 1, 2010.


1.33  
Phantom Funds Account



Notational bookkeeping accounts maintained under the Plan at the direction of
the Committee representing allocations of Participants of Phantom Investment
Subaccounts in a Phantom Investment Fund.


1.34  
Phantom Investment Subaccount



A notational bookkeeping account maintained under the Plan at the direction of
the Committee representing a deemed investment in one or more Phantom Investment
Funds as directed by the Participant under Sections 2.4 and 4.6, and which may
include Phantom Stock Units for Deferrals made prior to September 1, 2010 and
for Matching Allocations made prior to January 1, 2003.


1.35  
Phantom Stock Unit



A hypothetical share of common stock of the Sponsor or its parent company, as
applicable.


1.36  
Plan



The Progress Energy, Inc. Management Deferred Compensation Plan as set forth
herein and as amended from time to time.


1.37  
Plan Year



The twelve (12) consecutive month periods beginning January 1 and ending the
following December 31 commencing with the Effective Date.


1.38  
Plan Year Accounts



The separate Participant Deferral Account and Participant Company Account
maintained under the Plan pursuant to Section 4.2 with respect to a Participant
for each Plan Year a Participant has Deferrals.
 
7

--------------------------------------------------------------------------------

 


1.39  
Progress Energy 401(k) Savings & Stock Ownership Plan



The Progress Energy 401(k) Savings & Stock Ownership Plan of the Company adopted
by the Board, as amended from time to time, and any successor to such plan.


1.40  
Retirement Date



The date a Participant retires from the Company on or after attaining (i) age 65
with 5 years of service, (ii) age 55 with 15 years of service, (iii) 35 years of
service, or (iv) eligibility for retirement under the SSERP if covered under
such plan.


1.41  
Salary



The amount of an Eligible Employee's regular annual base salary, payable from
time to time by the Company prior to a Deferral Election under the Plan and
prior to any deferral election under the Progress Energy 401(k) Savings & Stock
Ownership Plan.


1.42  
Section 409A



Section 409A of the Code or any successor section under the Code, as amended and
as interpreted by final or proposed regulations promulgated thereunder from time
to time.


1.43  
Separation from Service



A participant separates from service if the Participant dies, retires or
otherwise has a “termination of employment” with the Company, as defined for
purposes of Section 409A.


1.44  
SMC Participant



A senior executive officer of the Company who is a member of the “Senior
Management Committee” of the Sponsor.


1.45  
Sponsor



Progress Energy, Inc. and its successors in interest.


1.46  
SSERP



The Supplemental Senior Executive Retirement Plan of the Company.
 
8

--------------------------------------------------------------------------------

 




1.47  
Valuation Date



The last day of each calendar month and such other dates as selected by the
Committee, in its sole discretion.


1.48  
Value



The value of an account maintained under the Plan based on the fair market value
of notational investments of Phantom Investment Subaccounts and Phantom Stock
Units, as the case may be, as of the last Valuation Date.  For purposes of
calculating Value as of the end of a Plan Year, accrued but unallocated
Incentive Matching Allocations shall be taken into consideration with respect to
Participant Company Accounts.


1.49  
Years of Service



Years of service of a Participant as calculated under the Progress Energy 401(k)
Savings & Stock Ownership Plan.


ARTICLE II
PARTICIPATION


2.1  
Eligibility



(a) Participation in the Plan shall be limited to Eligible Employees.


(b) The Committee, in its sole discretion, may at any time limit the
participation of an Eligible Employee in the Plan so as to assure that the Plan
will not be subject to the provisions of parts 2, 3 and 4 of Title I of ERISA.


2.2  
Commencement of Participation



An Eligible Employee who is not a Participant may elect to become a Participant
as of the first day of a Plan Year by completing and submitting an Enrollment
Form to the Sponsor’s designated agent by November 30 prior to the first day of
the Plan Year as of which participation is to commence.


2.3  
Annual Participation Agreement



Each Participant shall complete a new Enrollment Form with respect to a Plan
Year by November 30 prior to the commencement of the Plan Year.  If the
Participant does not complete such form and submit it to the Sponsor’s
designated agent by November 30, the Participant will have no Deferrals for the
following Plan Year.
 
9

--------------------------------------------------------------------------------

 


2.4  
Election of Phantom Investment Subaccounts



Each Participant shall elect on his Enrollment Form the allocation of his Plan
Year Participant Deferral Account among the Phantom Investment Subaccounts.


ARTICLE III
DEFERRAL ELECTIONS


3.1  
Participant Deferred Salary Elections



(a) A Participant completing an Enrollment Form in accordance with Sections 2.2
or 2.3 may make an election, pursuant to this Section 3.1, to defer his or her
Salary (a “Deferral Election”) in accordance with the Plan.  A Deferral Election
shall apply only to the Participant’s Salary for the Plan Year specified in the
Enrollment Form.


(b) The amount of Salary that may be deferred by a Participant shall be based on
their target incentive level under the Sponsor’s Management Incentive
Compensation Plan (“MICP”); or, for Participants in Company Incentive Plans
other than the MICP, their target incentive level assuming that they
participated in the MICP.  Deferral Elections shall be made on the Enrollment
Form for the applicable Plan Year pursuant to the following limitations:


(i) A Participant who is (or would be) eligible for a bonus at the 10%, 12%, or
15% of salary target incentive level (the “Target”) for the Plan Year under the
MICP may defer up to 10% of Salary.


(ii) A Participant who is (or would be) eligible for a bonus at the 20% of
salary target incentive level (the “Target”) for the Plan Year under the MICP
may defer up to 15% of Salary.


(iii) A Participant who is (or would be) eligible for a bonus at the 25% of
salary Target for the Plan Year under the MICP may defer up to 25% of Salary.


(iv) A Participant who is (or would be) eligible for a bonus at the 35% or more
of salary Target under the MICP may defer up to 50% of Salary.


All Deferrals shall be in increments of 5% of Salary.  The minimum projected
Deferrals for a Plan Year for a Participant who commences Deferrals after the
beginning of a Plan Year in accordance with Section 2.2 shall be $1,000.


 
10

--------------------------------------------------------------------------------

 
 
(c) A Deferral Election once made with respect to a Plan Year, cannot be changed
or revoked.  In the case of a new Participant, the Deferral Election will apply
only to amounts that are both paid after the election is made and earned for
services performed after the election is made.  The amount of Salary that is
deferred pursuant to a Deferral Election will reduce the Participant Salary
proportionately throughout the applicable Plan Year or, in the case of a new
Participant, throughout the portion of the Plan Year to which the Deferral
Election is applicable.


(d) A dollar amount equal to the Salary deferred pursuant to this Section 3.1
(“Deferrals”) at each applicable payroll date shall be credited to the
Participant’s Deferral Account within ten business days following the applicable
payroll date.


3.2  
Matching Allocations



A Participant who has made a Deferral Election with respect to a Plan Year and
has Participant Matchable Deferrals for such Plan Year shall receive a credit to
his Participant Company Account of a Matching Allocation for such Plan
Year.  The Matching Allocation with respect to a Plan Year shall equal 100% of
the Participant Matchable Deferrals.  Matching Allocations shall be credited to
the Participant Company Account within ten business days following the
applicable payroll date, based on a pro-rata portion of projected Matchable
Deferrals for the Plan Year applicable to each payroll period during the Plan
Year.


ARTICLE IV
ACCOUNTS


4.1  
Maintenance of Accounts



The Committee shall maintain a Participant Deferral Account and a Participant
Company Account for each Participant.  There shall be credited to a
Participant's Deferral Account all Deferrals by a Participant under the Plan and
there shall be credited to a Participant's Company Account all Matching
Allocations with respect to a Participant under the Plan in accordance with
Sections 3.2 and 3.3.


4.2  
Separate Plan Year Accounts



The Committee shall maintain a separate Participant Deferral Account and
Participant Company Account for each Plan Year a Participant has Deferrals
(separately a “Plan Year Deferral Account” and a “Plan Year Company Account” and
together the “Plan Year Account”).


 
11

--------------------------------------------------------------------------------

 


4.3  
Phantom Investment Subaccounts



The Committee shall maintain separate Phantom Investment Sub-accounts
representing deemed investments in Phantom Investment Funds as directed by the
Participant.  Phantom Investment Sub-accounts shall be valued as of each
Valuation Date based on the notional investments of each such account, pursuant
to rules and procedures adopted by the Committee.


4.4  
Administration of Deferral Accounts



(a) A Participant's Deferral Accounts shall be comprised in total, of units in
Phantom Investment Sub-accounts.


(b) Participants shall allocate their Deferrals among Phantom Investment
Sub-accounts pursuant to elections under Section 2.4.


(c) The Value of that portion of a Participant’s Deferral Account allocated to a
Phantom Investment Sub-account shall be changed on each Valuation Date to
reflect the new Value of the Phantom Investment Sub-account.


(d) The interest of a Participant’s Deferral Account in a Phantom Investment
Sub-account shall be stated in a unit value or dollar amount, as determined by
the Committee.


4.5  
Administration of Company Accounts



(a) A Participant’s Company Account shall be comprised of Phantom Investment
Fund units which shall be recorded in Phantom Investment Subaccounts.  Effective
September 1, 2010, all Matching Allocations shall be recorded in Phantom
Investment Subaccounts as elected by the Participant for his Plan Year
Participant Deferral Account, or in the event the Participant has not made an
election, the Matching Allocations shall be recorded in the phantom stable value
fund.  Prior to September 1, 2010, to the extent Matching Allocations are
initially deemed to be invested in Phantom Stock Units, the number of Phantom
Stock Units will be determined on the date of each allocation under the Plan
based on the closing price of a share of common stock of the Sponsor on the New
York Stock Exchange on the date of each allocation.  To the extent the Matching
Allocations are initially deemed to be invested in one or more Phantom
Investment Funds (other than Phantom Stock Units), the number of units in these
Phantom Investment Funds will be determined on the date of each allocation under
the Plan, using the closing price of the units of the underlying investment fund
on which the Phantom Investment Fund is based, on the date of each allocation.


 
12

--------------------------------------------------------------------------------

 
 
(b) The number of Phantom Stock Units allocated to a Participant’s Company
Account shall be adjusted periodically to reflect the deemed reinvestment of
dividends on Sponsor common stock in additional Phantom Stock Units.


(c) In the event there is any change in the common stock of the Sponsor, through
merger, consolidation, reorganization, recapitalization (other than pursuant to
bankruptcy proceedings), stock dividend, stock split, reverse stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares,
dividend in kind or other like change in capital structure (an “Adjustment
Event”), the number of Phantom Stock Units subject to the Plan shall be adjusted
by the Committee in its sole judgment so as to give appropriate effect to such
Adjustment Event.  Any fractional units resulting from such adjustment may be
eliminated.  Each successive Adjustment Event shall result in the consideration
by the Committee of whether any adjustment to the number of Phantom Stock Units
subject to the Plan is necessary in the Committee’s judgment.  Issuance of
common stock or securities convertible into common stock for value will not be
deemed to be an Adjustment Event unless otherwise expressly determined by the
Committee.


4.6  
Change of Phantom Investment Subaccounts and Phantom Stock Units



(a) A Participant may elect to reallocate the value of his Phantom Investment
Subaccounts comprising his Deferral Account among other Phantom Investment
Subaccounts and change the allocation of future Deferrals among Phantom
Investment Subaccounts once per calendar month pursuant to uniform rules and
procedures adopted by the Committee.  Provided, however, that Participants may
not reallocate the value of his Phantom Investment Subaccounts into Phantom
Stock Units.


(b) A Participant may elect to reallocate Phantom Investment Subaccounts
comprising his Company Account once per calendar month pursuant to uniform rules
adopted by the Committee.  Provided, however, that Participants may not
reallocate the value of his Phantom Investment Subaccounts into Phantom Stock
Units.


4.7  
Transferred Accounts



(a) Effective as of the Effective Date, the Value of a SMC Participant’s Company
Account shall include the value of such Participant’s deferral account as of
such date (being a “Transferred Account”) under the Carolina Power & Light
Executive Deferred Compensation Plan, but only to the extent the Participant
acknowledges in writing he has no further interest in the Executive Deferred
Compensation Plan.


 
13

--------------------------------------------------------------------------------

 
 
(b) Effective on the Effective Date, the Value of any Participant’s Company
Account shall include the value of such Participant’s additional benefits
(currently recorded as phantom Company stock units) granted under Article
VIII.2. (also being a “Transferred Account”) under the Company’s Deferred
Compensation Plan for Key Management Employees, but only to the extent the
Participant acknowledges in writing that he has no further interest in these
benefits in the Company’s Deferred Compensation Plan for Key Management
Employees.


(c) The total value of the Transferred Accounts as described in this Section 4.7
shall be deemed a vested Company Account for all purposes of the Plan.


ARTICLE V
VESTING


5.1  
Vesting



A Participant’s Deferral Accounts and Participants Company Accounts shall be
100% vested at all times.
 
ARTICLE VI
DISTRIBUTIONS


6.1  
Distribution Elections



A Participant when making a Deferral Election pursuant to an Enrollment Form
with respect to a Plan Year shall elect on such Enrollment Form (a) to defer the
payment of his Plan Year Accounts with respect to such Plan Year, in accordance
with the Plan until (i) the April 1 following the date that is five years from
the last day of such Plan Year, (ii) the April 1 following the Participant’s
Retirement or (iii) the April 1 following the first anniversary of the
Participant’s Retirement (each a “Payment Commencement Date”) and (b) to provide
for the payment of such Plan Year Account in the form of (i) a lump sum or (ii)
approximately equal installments over a period extending from two years to ten
years (by paying a fraction of the account balance each year during such
period), as elected by the Participant.  Except as otherwise provided in this
Article VI, such elections may not be changed or revoked.  Notwithstanding the
foregoing, if the Participant is a “key employee” as defined in Section 416(i)
of the Code (but determined without regard to paragraph 5 thereof or the 50
employee limit on the number of officers treated as key employees), payment of
deferred amounts shall not be made pursuant to an election under Section
6.1(a)(ii) above before the date that is six months after the date of Separation
from Service for any reason including Retirement (or, if earlier, the date of
death of the Participant).  Such payment shall commence within 60 days following
the six-month delay period.  In the event payments to the Participant under this
Plan shall be delayed for six months following the termination of the
 
 
14

--------------------------------------------------------------------------------

 
 
Participant as provided in this paragraph (b), the Participant (if then living)
shall receive a lump sum payment as of the first day of the seventh month
following the termination of employment in an amount equal to six times the
monthly payment due to the Participant under this Plan, in addition to the
monthly payment then due to the Participant.


6.2  
Change-of-Form Elections and Additional Deferral Elections



(a) Any Participant who has made elections under Section 6.1 with respect to
amounts deferred before January 1, 2005, may change such elections pursuant to
this Section 6.2(a) as in effect prior to January 1, 2005, unless such
provisions are materially modified after October 3, 2004.  For this purpose, an
amount is considered deferred before January 1, 2005, if the amount is earned
and vested before such date.  Such Participant may elect at least one year prior
to the Payment Commencement Date with respect to such Plan Year Accounts a new
Payment Commencement Date that either is five years from the then current
Payment Commencement Date or otherwise is permitted under Section 6.1(a)(ii) or
(iii).  Only one such Additional Deferral Election will be permitted with
respect to Plan Year Accounts relating to a particular Plan Year.  In addition,
the Participant may elect to change the form of distribution to any of the forms
permitted under Section 6.1(b) by completing a Change-of-Form Elections with
respect to Plan Year Accounts at least one year prior to the applicable Payment
Commencement Date for such accounts.


(b) Any elections made under Section 6.1 with respect to amounts deferred after
December 31, 2004, shall be irrevocable except as permitted by rules promulgated
under Section 409A and consented to by the Committee.


6.3  
Payment



Upon occurrence of an event specified in the Participant’s distribution election
under Section 6.1 (a “Distribution Event”) with respect to Plan Year Accounts,
as modified by any applicable subsequent Additional Deferral Election under
Section 6.2, the Account Balance of a Participant’s Plan Year Accounts shall be
paid by the Company to the Participant in the form elected under Section
6.1.  Such payments shall commence within 60 days following the occurrence of
the Distribution Event.


6.4  
Unforeseeable Emergency



In case of an unforeseeable emergency, a Participant may request the Committee,
on a form to be provided by the Committee or its delegate, that payment of the
vested portion of Participant Accounts be made earlier than the date provided
under the Plan.


An “unforeseeable emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s
 
15

--------------------------------------------------------------------------------

 
 
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.


The Committee shall consider any requests for payment under this Section 6.4 on
a uniform and nondiscriminatory basis and in accordance with the standards of
interpretation described in Section 409A.  If the request is granted, the
amounts distributed will not exceed the amounts necessary to satisfy the
emergency need plus amounts necessary to pay taxes reasonably anticipated as
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved by reason of the cessation of Deferrals for the
Plan Year in which the distribution is made and through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship).


In the event of a hardship determination by the Committee, the Company shall pay
out in a lump sum to the Participant such portion of the Participant Accounts as
determined by the Committee and Deferrals by the Participant for the Plan Year
in which the hardship distribution is made shall cease.


6.5  
Separation from Service



In the event of the Separation from Service of a Participant with the Company
and any parent, subsidiary or affiliate for any reason, prior to the Retirement
or death of the Participant, the vested portion of the Participant Accounts of
such Participant shall be paid in a lump sum to such Participant based on the
Value of such accounts as of the Valuation Date coincident with or immediately
preceding the date of distribution.  Such payment shall be made within 60 days
following the Participant’s termination date as determined under the Company’s
normal administrative practices.  The nonvested portion of a terminated
Participant’s Company Account shall be forfeited by the Participant.  In the
event of the Separation from Service of a SMC Participant for whom no Deferral
Election was made for a Plan Year, any Matching Allocation, and Deemed
Investment Return allocated to such Participant shall be distributed to the
Participant following termination of employment in accordance with this Section
6.5.  In the event of the Retirement of a Participant prior to the Payment
Commencement Date elected by the Participant under Section 6.1(a)(i) with
respect to a Plan Year Account, distribution of such account shall commence no
later than April 1 following the first anniversary of the Participant’s
Retirement.  Notwithstanding the foregoing, if the Participant is a “key
employee” as defined in Section 416(i) of the Code (but determined without
regard to paragraph 5 thereof or the 50 employee limit on the number of officers
treated as key employees), payment of deferred amounts shall not be made before
the date that is six months after the date of Separation from Service for any
reason including Retirement (or, if earlier, the date of death of the
Participant).  Such payment shall commence within 60 days following the
six-month delay period.
 
16

--------------------------------------------------------------------------------

 


6.6  
Taxes

 
The Company shall report Deferrals in the year they occur as required by Section
6041 and Section 6051 of the Code.  The Company shall deduct from all payments
under the Plan federal, state and local income and employment taxes, as required
by applicable law.  Deferrals will be taken into account for purposes of any tax
or withholding obligation under the Federal Insurance Contributions Act and
Federal Unemployment Tax Act in the year of the Deferrals, as required by
Sections 3121(v) and 3306(r) of the Code and the regulations
thereunder.  Amounts required to be withheld in the year of the Deferrals
pursuant to Sections 3121(v) and 3306(r) shall be withheld out of current wages
or other compensation paid by the Company to the Participant.


6.7  
Acceleration of Payment

 
The acceleration of the time or schedule of any payment due under the Plan is
prohibited except as provided in regulations and administrative guidance
provided under Section 409A of the Code.  It is not an acceleration of the time
or schedule of payment if the Company waives or accelerates the vesting
requirements applicable to a benefit under the Plan.


ARTICLE VII
DEATH BENEFITS


7.1  
Designation of Beneficiaries



The Participant’s beneficiary under this Plan entitled to receive benefits under
the Plan in the event of the Participant’s death shall be designated by the
Participant on a form provided by the Committee.  In the absence of such
designation or in the event the designated beneficiary has predeceased the
Participant, the beneficiary shall be deemed the estate of the Participant.


7.2  
Death Benefit



In the event of the death of a Participant prior to the payout of his
Participant Accounts, the Value of the remaining portion of the Participant
Accounts shall be paid by the Company in a lump sum to the Participant’s
beneficiary (as defined under Section 7.1) based on the Value of such accounts
on the Valuation Date immediately following the date of death.  Payment shall be
made within 60 days following such Valuation Date pursuant to rules and
procedures adopted by the Committee.
 
17

--------------------------------------------------------------------------------

 


ARTICLE VIII
CLAIMS


8.1  
Claims Procedure



If any Participant or his or her beneficiary has a claim for benefits which is
not being paid, such claimant may file with the Committee a written claim
setting forth the amount and nature of the claim, supporting facts, and the
claimant’s address.  The Committee shall notify each claimant of its decision in
writing by registered or certified mail within sixty (60) days after its receipt
of a claim or, under special circumstances, within ninety (90) days after its
receipt of a claim.  If a claim is denied, the written notice of denial shall
set forth the reasons for such denial, refer to pertinent Plan provisions on
which the denial is based, describe any additional material or information
necessary for the claimant to realize the claim, and explain the claims review
procedure under the Plan.


8.2  
Claims Review Procedure



A claimant whose claim has been denied, or such claimant’s duly authorized
representative, may file, within sixty (60) days after notice of such denial is
received by the claimant, a written request for review of such claim by the
Committee.  If a request is so filed, the Committee shall review the claim and
notify the claimant in writing of its decision within sixty (60) days after
receipt of such request.  In special circumstances, the Committee may extend for
up to sixty (60) additional days the deadline for its decision.  The notice of
the final decision of the Committee shall include the reasons for its decision
and specific references to the Plan provisions on which the decision is
based.  The decision of the Committee shall be final and binding on all parties.


ARTICLE IX
ADMINISTRATION


9.1  
Committee



The Administrative Committee consisting of not less than three (3) or more than
seven (7) persons appointed by the Board Committee or its delegate to administer
the Plan.


9.2  
Authority



(a) The Committee shall have the exclusive right to interpret the Plan to the
maximum extent permitted by law, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations necessary or
advisable for the administration of the Plan, including the determination under
Section 9.2(b) herein. The decisions, actions and records of the Committee shall
be conclusive and binding upon the Company and all persons having or claiming to
have any right or interest in or under the Plan.
 
18

--------------------------------------------------------------------------------

 


(b) The Committee may delegate to one or more agents, or to the Company such
administrative duties as it may deem advisable.  The Committee may employ such
legal or other counsel and consultants as it may deem desirable for the
administration of the Plan and may rely upon any opinion or determination
received from counsel or consultant.


(c) No member of the Committee shall be directly or indirectly responsible or
otherwise liable for any action taken or any failure to take action as a member
of the Committee, except for such action, default, exercise or failure to
exercise resulting from such member’s gross negligence or willful
misconduct.  No member of the Committee shall be liable in any way for the acts
or defaults of any other member of the Committee, or any of its advisors, agents
or representatives.


(d) The Company shall indemnify and hold harmless each member of the Committee
against any and all expenses and liabilities arising out of his or her own
activities relating to the Committee, except for expenses and liabilities
arising out of a member’s gross negligence or willful misconduct.


(e) The Company shall furnish to the Committee all information the Committee may
deem appropriate for the exercise of its powers and duties in the administration
of the Plan.  The Committee shall be entitled to rely on any information
provided by the Company without any investigation thereof.


(f) No member of the Committee may act, vote or otherwise influence a decision
of such Committee relating to his or her benefits, if any, under the Plan.


ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


10.1  
Amendment of the Plan



The Plan may be wholly or partially amended or otherwise modified at any time by
the Board or the Board Committee consistent with the requirements of Section
409A of the Code.


10.2  
Termination of the Plan



The Plan may be terminated at any time by written action of the Board or the
Board Committee or by the Committee as provided under the Plan; provided, that
termination of the Plan shall not affect the distribution of the Participant
Accounts (except as otherwise permitted under Section 409A of the
Code).  Notwithstanding the foregoing, the Plan may be terminated and
Participant Accounts distributed to
 
 
19

--------------------------------------------------------------------------------

 
 
Participants within twelve months of a “change in control event” as defined for
purposes of Section 409A of the Code.


10.3  
No Impairment of Benefits



Notwithstanding the provisions of Sections 10.1 and 10.2, no amendment to or
termination of the Plan shall impair any rights to benefits which theretofore
accrued hereunder; provided, however, the payout of all Plan benefits on
termination of the Plan, if permitted pursuant to Section 10.2, or a change of
any Phantom Investment Funds or creation of a substitute for Phantom Investment
Funds as a result of a Plan amendment or action of the Committee shall not
constitute an impairment of any rights or benefits.


ARTICLE XI
FUNDING AND CLAIM STATUS


11.1  
General Provisions



(a) The Company shall make no provision for the funding of any Participant
Accounts payable hereunder that (i) would cause the Plan to be a funded plan for
purposes of Section 404(a)(5) of the Code or for purposes of Title I of ERISA,
or (ii) would cause the Plan to be other than an “unfunded and unsecured promise
to pay money or other property in the future” under Treasury Regulations
§ 1.83-3(e); and, except in the case of a Change in Control of the Sponsor, the
Company shall have no obligation to make any arrangements for the accumulation
of funds to pay any amounts under this Plan.  Subject to the restrictions of
this Section 11.1(a), the Company, in its sole discretion, may establish one or
more grantor trusts described in Treasury Regulations § 1.677(a)-1(d) to
accumulate funds to pay amounts under this Plan, provided that the assets of
such trust(s) shall be required to be used to satisfy the claims of the
Company’s general creditors in the event of the Company’s bankruptcy or
insolvency.


(b) In the case of a Change in Control that is not a “change in the financial
health” of the Company, as defined for purposes of  Section 409A, the Company
shall, subject to the restrictions in this paragraph and in Section 11.1(a),
irrevocably set aside funds in one or more such grantor trusts in an amount that
is sufficient to pay each Participant employed by such Company (or beneficiary)
the net present value as of the date on which the Change in Control occurs, of
the benefits to which Participants (or their beneficiaries) would be entitled
pursuant to the terms of the Plan if the Value of their Participant Account
would be paid in a lump sum upon the Change of Control.  Notwithstanding the
preceding sentence, the Company shall not set aside funds, revocably or
irrevocably, in one or more grantor trusts in connection with the transactions
described in the Agreement and Plan of Merger between the Company and Duke
Energy Corporation dated as of January 8, 2011.


 
20

--------------------------------------------------------------------------------

 
(c) In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any
Participant, such reserve shall not under any circumstances be deemed to be an
asset of this Plan but, at all times, shall remain a part of the general assets
of the Company, subject to claims of the Company’s creditors.


(d) Participants, their legal representatives and their beneficiaries shall have
no right to anticipate, alienate, sell, assign, transfer, pledge or encumber
their interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their beneficiaries.


(e) Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create a trust of any kind, or a fiduciary relationship
between the Company and any Participant, beneficiary, legal representative or
any other person.  To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.  All payments to be
made hereunder with respect to a Participant shall be paid from the general
funds of the Company employing such Participant.


(f) The foregoing provisions of this Article XI notwithstanding, the Company
shall establish no grantor trust if its assets are includable in the income of
Participants thereby pursuant to Section 409A(b).


ARTICLE XII
EFFECT ON EMPLOYMENT OR ENGAGEMENT


12.1  
General



Nothing contained in the Plan shall affect, or be construed as affecting, the
terms of employment or engagement of any Participant except to the extent
specifically provided herein.  Nothing contained in the Plan shall impose, or be
construed as imposing, an obligation on the Company to continue the employment
or engagement of any Participant.


ARTICLE XIII
GOVERNING LAW


13.1  
General



The Plan and all actions taken in connection with the Plan shall be governed by
and construed in accordance with the laws of the State of North Carolina
 
21

--------------------------------------------------------------------------------

 
 
without reference to principles of conflict of laws, except as superseded by
applicable federal law.


IT WITNESS WHEREOF, this instrument has been executed this 31st day of October,
2011.


 
 
By:
PROGRESS ENERGY, INC.
 
/s/ William D. Johnson
William D. Johnson
Chairman, President
and Chief Executive Officer
 




 
22

--------------------------------------------------------------------------------

 









EXHIBIT A


Progress Energy Service Company, LLC


Progress Energy Carolinas, Inc.


Progress Energy Ventures, Inc.


Progress Energy Florida, Inc.


Progress Fuels Corporation (corporate employees only)





 
 

--------------------------------------------------------------------------------

 
